Title: Enclosure: John Marshall to Rufus King, 19 April 1796
From: Marshall, John
To: King, Rufus


Richmond April 19th 96
Dear Sir
I pray you to excuse my seeming inattention to the subject alluded to in yours by the last mail.
Having never been in habits of correspondence with Mr. H. I coud not by letter ask from him a decision on the proposition I was requested to make him without giving him at the same time a full statement of the whole conversation & of the persons with whom that conversation was held. In doing this I felt some difficulty. I am not positively certain what course that Gentleman might take. The proposition might not only have been rejected but mentioned publickly to others in such manner as to have become an unpleasant circumstance. Genl. Lee corresponds familiarly with Mr. H. & is in the habit of proposing offices to him. I deemd it most adviseable to speak to that gentleman & to request him to sound Mr. H. as from himself or in such manner as might in any event be perfectly safe. He promisd to do so but said confidently that no answer woud be receivd to the the letter, nor was any answer receivd.
Mr. H. will be in Richmond on the 22d. of May. I can then sound him myself & if I find him (& suspect I shall) totally unwilling to engage in the contest, I can stop where prudence may direct. I trust it will not then be too late to bring forward to public view Mr. H. or any other gentleman who may be thought of in his stead.
Shoud any thing occur to render it improper to have any communication with Mr. H. on this subject, or shoud you wish the communication to take any particular shape you will be so obliging as to drop me a line concerning it.
With great & sincere respect & esteem   I am dear Sir your Obedt.
J Marshall
